IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50142
                         Summary Calendar



OSCAR MARTINEZ, as next friend for Melissa Martinez,
a minor; BLASA MARTINEZ, as next friend for Melissa
Martinez, a minor,

                                         Plaintiffs-Appellants,

versus

CRYSTAL CITY INDEPENDENT SCHOOL DISTRICT; ET AL,

                                         Defendants,

CRYSTAL CITY INDEPENDENT SCHOOL DISTRICT,
RODOLFO ESPINOSA, JANIE RAMIREZ,
JOSE GILBERTO RAMIREZ,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. DR-97-CV-83-1
                       --------------------
                         February 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiffs Oscar and Blasa Martinez, as next friends for

their minor daughter Melissa (hereinafter "plaintiffs"), appeal

from the district court's dismissal of certain official capacity

claims and its grant of summary judgment to defendants Espinosa

and Crystal City Independent School District ("CCISD") in this 42

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                            No. 00-50142
                                 -2-

U.S.C. § 1983 suit arising from an improper relationship between

Melissa and Jose Gilberto Ramirez, her teacher.   After a de novo

review of the record, we affirm.

     The plaintiffs first argue that the district court erred by

dismissing sua sponte the official capacity claims against Jose

Gilberto Ramirez as redundant of claims against the school

district.   The plaintiffs did not mention in their notice of

appeal the district court's adoption of the magistrate judge's

recommendation to dismiss these claims, nor did they argue this

issue in their motion for reconsideration.   Even though notices

of appeal are to be liberally construed, appellate jurisdiction

appears lacking over this issue.   See Fed. R. App. P. 3(c);

Capital Parks, Inc. v. Southeastern Adver. and Sales Sys., Inc.,

30 F.3d 627, 630 (5th Cir. 1994); Lockett v. Anderson, 230 F.3d

695, 700 (5th Cir. 2000).   Further, because the plaintiffs did

not object to the magistrate judge's recommendation, our review

would be limited to plain error, and we do not find such error

here.   See Douglass v. United Services Automobile Ass'n, 79 F.3d

1415, 1430 (5th Cir. 1996)(en banc); Kentucky v. Graham, 473 U.S.

159, 165 (1985).

     Plaintiffs next argue that the district court erred in

dismissing the official capacity claims against Janie Ramirez.

Because plaintiffs raised this claim in their motion for

reconsideration and noticed that decision in their notice of

appeal, we liberally construe the notice of appeal to find

appellate jurisdiction.   Nevertheless, we find no plain error in

the district court's adoption of the magistrate judge's
                             No. 00-50142
                                  -3-

recommendation to dismiss these claims.     Douglass, 79 F.3d at

1430; Graham, 473 U.S. at 165.

     Plaintiffs next argue that the district court erred in

granting summary judgment to Espinosa based on qualified immunity

because his conduct was deliberately indifferent.    We find that

Espinosa's conduct, although possibly ineffective, did not rise

to the level of deliberate indifference toward Melissa's

constitutional rights.     See Doe v. Taylor Indep. Sch. Dist., 15

F.3d 443, 457-58 (5th Cir. 1994)(en banc).

     Finally, plaintiffs argue that the district court erred in

granting summary judgment to CCISD because of a widespread

practice of permitting male teachers to engage in inappropriate

conduct with female students.    Under Texas law, the school

district board of trustees is responsible for making district

policy.   See Gonzalez v. Ysleta Indep. Sch. Dist., 996 F.2d 745,

752 (5th Cir. 1993).   After a careful review of the summary

judgment evidence, we find that plaintiffs have failed to show a

widespread pattern of improper conduct that was known or

tolerated by the public officials responsible for policymaking in

the school district.     See Bennett v. City of Slidell, 728 F.2d

762, 768 (5th Cir. 1984)(en banc); Webster v. City of Houston,

735 F.2d 838, 841 (5th Cir. 1984).

     Plaintiffs have failed to brief their state law claims

against CCISD or Espinosa.    Accordingly, those claims are deemed

abandoned.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).

     AFFIRMED.